DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (JP 2013-010324, see machine translation) (of record).

Regarding claim 1, Fujita discloses a pneumatic tire (Fig. 1) comprising: an indicator (Figs. 1, 7: 15) made of a protrusion portion that extends in a tire circumferential direction (Fig. 7: C) on a tire inner surface (Fig. 1: S); and a sound absorbing member (Fig. 1: 20) applied to the tire inner surface (Fig. 1: S), via the surface fastener (Figs. 1, 7: 10), with a tire width direction edge of the sound absorbing member (Fig. 1: 20) disposed along the indicator (Figs. 1, 7: 15); wherein the indicator (Fig. 7: 15) is a single and only indicator formed on the tire inner surface along which the sound absorbing member is applied ([0013], [0038]).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanno et al. (US 2012/0000588).

Regarding claim 21, Tanno discloses a pneumatic tire (Fig. 1) comprising: a tread portion (Fig. 1: 1) ([0020]), a pair of sidewall portions (Fig. 1: 2) disposed on either side of the tread portion (Fig. 1: 1) ([0020]), and a pair of bead portions (Fig. 1: 3) disposed inward of the sidewall portions (Fig. 1: 2) in the tire radial direction ([0020]); at least four indicators (Figs. 1, 8: 15) each made of a protrusion portion that extends in a tire circumferential direction (Fig. 8: C) on a tire inner surface (Fig. 1: S) of the tread portion (Fig. 1: 1); and a sound absorbing member (Fig. 1: 20) applied to the tire inner surface (Fig. 1: S), via a fastener (Fig. 1: 10), along a plurality of the at least four indicators (Figs. 1, 8: 15); wherein the sound absorbing member (Fig. 1: 20) is a single and only sound absorbing member applied to the tire inner surface (Fig. 1: S). 

Regarding claim 22, Tanno discloses a pneumatic tire (Fig. 1) comprising: a tread portion (Fig. 1: 1) ([0020]), a pair of sidewall portions (Fig. 1: 2) disposed on either side of the tread portion (Fig. 1: 1) ([0020]), and a pair of bead portions (Fig. 1: 3) disposed inward of the sidewall portions (Fig. 1: 2) in the tire radial direction ([0020]); at least two indicators (Figs. 1, 8: 15) on a same width direction side of a sound absorbing member (Fig. 1: 20), each of the at least two indicators being made of a protrusion portion that extends in a tire circumferential direction (Fig. 8: C) on a tire inner surface (Fig. 1: S) of the tread portion (Fig. 1: 1); and, the sound absorbing member (Fig. 1: 20) applied to the tire inner surface (Fig. 1: S) along at least one of the at least two indicators (Figs. 1, 8: 15); wherein the sound absorbing member (Fig. 1: 20) is a single and only sound absorbing member applied to the tire inner surface (Fig. 1: S). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2013-010324, see machine translation) (of record) as applied to claim 1 above.

Regarding claim 2, Fujita illustrates that an angle of the indicator (Figs. 1, 7: 15) with respect to the tire circumferential direction is approximately 0o (Fig. 7). Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect an angle of 0o to behave in substantially the same way at least as an angle of 2o. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle of the indicator with respect to the tire circumferential direction.

Regarding claims 3 and 17, Fujita further discloses that the protrusion portion has a height in the range of 50% to 300% of an engaging element ([0015], [0029]), which has a height of 0.3 mm to 5.0 mm ([0028]). Accordingly, the protrusion portion constituting the indicator has a height in a range of 0.15 mm to 15 mm, which falls within and overlaps with the claimed range of from 0.3 mm to 2.0 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the height of the  protrusion portion constituting the indicator. 
Moreover, Fujita discloses that the amount of protrusions in the tire width direction affects the prevention of the crushing of the engaging elements without impairing the engaging effect of the  engaging elements ([0015]). While Fujita does not explicitly disclose the value for the width of the protrusion portion constituting the indicator, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said width. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the width of the protrusion portion constituting the indicator in order to facilitate adequate fastening of the sound absorbing member to the tire inner surface while preventing the crushing of the engaging elements without impairing the engaging effect of the  engaging elements. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the width of the protrusion portion constituting the indicator.

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2013-010324, see machine translation) (of record) as applied to claims 1-2 and 17 above, and further in view of Tanno et al. (US 2012/0000588). 

Regarding claims 4 and 18, Fujita does not expressly recite that at least one section of the indicator in the tire circumferential direction includes a missing portion.
Tanno teaches a tire substantially similar to Fujita, comprising: an indicator made of a protrusion portion (Fig. 1: 15) that extends in a tire circumferential direction on a tire inner surface (Fig. 1: S); and a sound absorbing member (Fig. 1: 20) applied to the tire inner surface (Fig. 1: S), via a fastener (Fig. 1: 10) with a tire width direction edge of the sound absorbing member (Fig. 1: 20) disposed along the indicator (Fig. 1: 15). Tanno further teaches that various embodiments are possible for the protrusion portion (Figs. 2-9: 15). In particular, Tanno teaches that at least one section of the indicator (Fig. 3: 15) in the tire circumferential direction (Fig. 3: C) may include a missing portion ([0029], [0031]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fujita in order to provide that at least one section of the indicator in the tire circumferential direction includes a missing portion, as is generally known in the substantially similar art as taught by Tanno. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2013-010324, see machine translation) (of record) as applied to claim 1 above, and further in view of Leffler (US 2016/0207362) (of record).

Regarding claim 6, Fujita does not expressly recite that the indicator is expressed as a marking for identification made of a letter, a number, a symbol or a graphic.
Leffler teaches a repair boundary indicator for tires, wherein the indicators (Figs. 1-3: 140, 142; Fig. 5: 148, 150; Fig. 6: 152, 154) may be presented in a variety of forms, such as a continuous protrusion or recess, a discontinuous protrusion or recess, a letter, a number, a symbol or a graphic ([0041]-[0044]). In this manner, various diagrams, instructions, and/or warnings for proper repair written in one or more languages could be painted or molded into the tire ([0042]). Such markings could be cosmetic in nature and would not be meant to affect the performance or operation of the new tire ([0042]). The indicators provide a visual marker of the boundary between which repairs to the tire can safely be made in the crown region (Figs. 1-6) ([0037]). Fujita discloses that the sound absorbing member (Fig. 1: 20) is provided in the crown region aligned with the protrusion portion (Fig 1: 15). One of ordinary skill would readily recognize that such placement in the crown is susceptible to punctures, and thus identifying a repair boundary area in the crown in which to place the sound absorbing member for safe repair and/or replacement is beneficial. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Fujita in order to provide the indicator as a marking for identification made of a letter, a number, a symbol or a graphic so as to provide proper instruction or warning for proper placement of the repair boundaries of the tire, and thereby attachment positions for the circumferential member, as taught by Leffler. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2013-010324, see machine translation) (of record) and Tanno et al. (US 2012/0000588) as applied to claims 1-2 and 17-18 above, and further in view of Leffler (US 2016/0207362) (of record).

Regarding claim 20, modified Fujita does not expressly recite that the indicator is expressed as a marking for identification made of a letter, a number, a symbol or a graphic.
Leffler teaches a repair boundary indicator for tires, wherein the indicators (Figs. 1-3: 140, 142; Fig. 5: 148, 150; Fig. 6: 152, 154) may be presented in a variety of forms, such as a continuous protrusion or recess, a discontinuous protrusion or recess, a letter, a number, a symbol or a graphic ([0041]-[0044]). In this manner, various diagrams, instructions, and/or warnings for proper repair written in one or more languages could be painted or molded into the tire ([0042]). Such markings could be cosmetic in nature and would not be meant to affect the performance or operation of the new tire ([0042]). The indicators provide a visual marker of the boundary between which repairs to the tire can safely be made in the crown region (Figs. 1-6) ([0037]). Fujita discloses that the sound absorbing member (Fig. 1: 20) is provided in the crown region aligned with the protrusion portion (Fig 1: 15). One of ordinary skill would readily recognize that such placement in the crown is susceptible to punctures, and thus identifying a repair boundary area in the crown in which to place the sound absorbing member for safe repair and/or replacement is beneficial. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Fujita in order to provide the indicator as a marking for identification made of a letter, a number, a symbol or a graphic so as to provide proper instruction or warning for proper placement of the repair boundaries of the tire, and thereby attachment positions for the circumferential member, as taught by Leffler. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 17-18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749